                    3:20-cv-03171-SEM-TSH # 36     Page 1 of 9
                                                                                     E-FILED
                                                          Saturday, 15 May, 2021 08:31:41 AM
                                                                Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

CALEB NEWMAN,                        )
                                     )
            Plaintiff,               )
                                     )
      v.                             )     Case No. 20-cv-3171
                                     )
BRANDON BERKLEY,                     )
in his individual capacity;          )
AARON PICKETT,                       )
in his individual capacity;          )
PAUL COOPER,                         )
in his individual capacity; and      )
CITY OF LINCOLN,                     )
a municipal corporation,             )
                                     )
            Defendant.               )

                                    OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Defendants’ Motion to

Bifurcate and Stay Discovery of Plaintiff’s Monell Claims (d/e 29) (Motion).

For the reasons set forth below, the Motion is DENIED, with leave to refile

the motion to bifurcate the trial after disposition of dispositive motions.

                                  BACKGROUND

      The individual Defendants Brandon Berkley, Aaron Pickett, and Paul

Cooper (Individual Defendants) were police officers employed by the

Defendant City of Lincoln, Illinois (City). Newman alleges that on July 13,

                                   Page 1 of 9
                  3:20-cv-03171-SEM-TSH # 36     Page 2 of 9




2019, the Individual Defendants were dispatched to the intersection of 5th

Street and South Main in the City based on a complaint of reckless driving.

Upon reaching the scene, the Individual Defendants initiated a traffic stop

of a car driven by Newman. Newman alleges claims against Individual

Defendants for violating his right under the Fourth Amendment by using

excessive force and failing to intervene to stop the other Individual

Defendants’ use of excessive force during the traffic stop. Newman also

alleges state law claims against the Individual Defendants (collectively

Individual Claims). Newman alleges claims against the City for direct

municipal liability under § 1983 pursuant to Monell v. Department of Social

Services of City of New York, 436 U.S. 658 (1978) and City of Canton v.

Harris, 489 U.S. 378 (1989). First Amended Complaint, Counts VIII and IX

(collectively Monell Claims). See First Amended Complaint (d/e 25).

      The Defendants have answered and disputed Newman’s version of

events. See generally, Defendants’ Answer to Plaintiff’s First Amended

Complaint (d/e 28) (Answer). The Individual Defendants have also

asserted a defense of qualified immunity, and all Defendants have raised

one or more defenses under the Illinois Local Governmental and Local

Governmental Employee Tort Immunity Act, 745 ILCS 10/101 et seq. (Tort




                                 Page 2 of 9
                   3:20-cv-03171-SEM-TSH # 36      Page 3 of 9




Immunity Act). See Answer, First Affirmative Defense and Second

Affirmative Defense.

      The Defendants now ask the Court to bifurcate the trial of the

Individual Claims from the trial of the Monell Claims and to stay the

discovery and trial of the Monell Claims until after the trial of the Individual

Claims. Newman opposes the Motion.

                                   ANALYSIS

      The Court has broad discretion is deciding whether to bifurcate trials.

Volkman v. Ryker, 736 F.3d 1084, 1089 (7th Cir. 2013). This Court may

order separate trials for convenience, to avoid prejudice, or to expedite and

economize. Fed. R. Civ. P. 42(b). If one of these criteria is met, the Court

may bifurcate trials as long as doing so will not prejudice the non-moving

party or violate the Seventh Amendment right to a jury trial in civil cases at

law. Chlopek v. Federal Insurance Co., 499 F.3d 692, 700 (7th Cir. 2007).

In evaluating convenience, prejudice, and judicial economy, this Court

considers the following factors:

      (1) whether the issues sought to be separately tried are
      significantly different from one another; (2) whether the issues
      are triable by a jury or the court; (3) whether the posture of
      discovery as to the respective issues suggests that they should
      or should not be tried together; and (4) whether the separate
      issues require testimony of different witnesses and
      documentary proof.

                                   Page 3 of 9
                   3:20-cv-03171-SEM-TSH # 36      Page 4 of 9




Wells v. Coker, 2014 WL 716518, at *3 (C.D. Ill. February 25, 2014). At

this early stage of this proceeding the Court has little information with which

to determine whether these factors weigh in favor or against bifurcation of

the trial.

       The Monell claims and the Individual Claims share some common

issues. The § 1983 Individual Claims and the Monell Claims require proof

that the Individual Defendants violated Newman’s Fourth Amendment

Rights. Bifurcating the trial may mean that Newman would have to prove

the Fourth Amendment claim twice; the same witnesses may be required to

testify in both trials. This would not promote judicial economy.

       The Monell Claims, however, require proof of additional elements not

relevant to the Individual Claims. Newman must show in the Monell Claims

that the constitutional violations were caused by the City’s policies,

practices, or customs, or by the City’s knowledge and that its training

procedures created a substantial risk that the violations would occur and

the City’s responsible officials had the requisite indifference or disregard for

the risk so created. Bifurcating the trials would simplify the trial of the

Individual Claims by removing these issues from that trial.

       The Defendants argue that the trial on the Monell Claims would be

avoided completely if they prevailed on the Individual Claims. The Court

                                  Page 4 of 9
                   3:20-cv-03171-SEM-TSH # 36     Page 5 of 9




disagrees. Avoiding a second trial is not a certainty at this juncture even if

the Individual Defendants prevail on the Individual Claims. For example,

the Court could possibly direct a verdict at the close of evidence in a trial on

the Individual Claims because the evidence demonstrated that the

Individual Defendants were entitled to qualified immunity. See Rakovich v.

Wade, 850 F.2d 1180, 1201-02 (7th Cir. 1988), overruled, in part, on other

grounds by Spiegla v. Hull, 371 F.3d 928, 942 (7th Cir. 2004). Newman

may be entitled to proceed with the trial on the Monell Claims, however,

because the City has no qualified immunity defense. ---
                                                    See ----
                                                        e.g., --------
                                                              Ruffino v.

Sheahan, 218 F.3d 697, 700 (7th Cir. 2000). The Court and the parties may

have to go through a second trial even if the Individual Defendants prevail

on qualified immunity in the first. See Thomas v. Cook County Sheriff’s

Department, 604 F.3d 293, 305 (7th Cir. 2009); Wells, 2014 WL 716518, at

*4. On balance, the existence of separate issues does not weigh in favor

or against bifurcation at this juncture.

      The current early posture of discovery does not demonstrate whether

bifurcation would promote convenience or judicial economy, or cause

prejudice to Newman. Staying discovery on the Monell Claims may

promote convenience and judicial economy if the discovery on the

Individual Claims produces information that demonstrates that the

                                  Page 5 of 9
                  3:20-cv-03171-SEM-TSH # 36    Page 6 of 9




Individual Defendants did not violate Newman’s Fourth Amendment rights.

If so, then the entire matter could be resolved at summary judgment on the

Individual Claims. Neither party nor witnesses would need to incur the

costs of discovery on the Monell Claims.

     Discovery on the Individual Claims, however, may produce evidence

that supports Newman’s claims that his rights were violated. If so, staying

discovery on the Monell Claims may result in deposing the same third-party

witnesses a second time on additional issues in the Monell Claims. The

Monell Claims would require a Rule 30(b)(6) deposition of the City as well

as depositions of the City Police Chief and possibly other high-ranking

officials in the City Police Department. Newman states that the Individual

Defendants state in discovery responses that their actions were in accord

with City Police Department policies. See e.g., Motion for Leave to File

Amended Complaint (d/e 20), at 1-2. Given those statements, Newman

would likely want to depose in his discovery of the Individual Claims the

City, the Police Chief, and same the other high-ranking officials regarding

City Police Department policies. Such duplicative depositions would not be

convenient for anyone and would not promote judicial economy.

     After careful consideration of the relevant factors, the Court

determines that bifurcation at this juncture will not promote convenience or

                                Page 6 of 9
                   3:20-cv-03171-SEM-TSH # 36     Page 7 of 9




judicial economy. The Court is particularly concerned that delaying

discovery may delay the matter and impose burden on non-party witnesses

that may be required to sit twice for depositions. The Court will not

bifurcate the trials on the Individual Claims and Monell Claims at this time

and will not stay discovery.

      The Defendants argue that allowing discovery on the Monell Claims

now before the Individual Claims are resolved will impose an undue burden

on them. They note that the Court sustained several objections to

Newman’s first document discovery requests as overly broad and not

proportionate to the needs of the case. Opinion entered April 19, 2021 (d/e

27) (Opinion 27), at 5-12. The Defendants argue that further discovery on

the Monell Claims will result in significant discovery litigation, expense, and

delay for all parties and that this expense could be avoided if the Court

stayed discovery on the Monell Claims until after the trial on the Individual

Claims.

      The Court is not convinced that the discovery on the Monell Claims

will result in significant additional expense. The Court instructed the parties

to engage in meaningful discussions to resolve any future discovery

disputes and further provided guidance on some issues regarding the

appropriate scope of discovery requests. See e.g., Opinion 27, at 8 (The

                                 Page 7 of 9
                          3:20-cv-03171-SEM-TSH # 36                Page 8 of 9




Court advised the parties that the phrase “abuse of authority” was overly

broad.). The Court believes the parties and their counsel will comply with

the Court’s instructions and resolve most of their differences on future

discovery without extensive discovery motion practice.

        The Defendants also argue that the Monell Claims are not likely to

prevail because Newman alleges only one instance in which City Police

Officers allegedly used excessive force. The parties have done very little

discovery, so the parties and the Court do not know the possible strength of

the Monell Claims. Once the parties complete discovery, they may be in a

much better position to evaluate whether bifurcation of the trial would be

appropriate, but not now.

        The Court, therefore, gives the Defendants leave to refile their motion

to bifurcate the trial after summary judgment motions are resolved. The

information developed in discovery and the resolution of summary

judgment motions will place the parties and the Court in a much better

position to determine whether bifurcation of the trial is appropriate in this

case.1


1
  For example, if the Court determines at summary judgment that the Individual Defendants are not
entitled to qualified immunity, then trying the Individual Claims alone may resolve the entire case. If the
jury finds for Newman, he would receive a full recovery and the Court may not need to try the Monell
Claims since he could not recover any more. See Spanish Action Comm. of Chicago v. City of Chicago,
766 F.2d 315, 321 (7th Cir. 1985) (no double recovery). If the Individual Defendants prevail because the
jury determines that Newman failed to prove a violation of his rights, the Court may not need to try the
Monell Claims because Newman cannot prove a violation of his rights. See Thomas, 604 F.3d at 305 (A
                                             Page 8 of 9
                          3:20-cv-03171-SEM-TSH # 36                Page 9 of 9




        THEREFORE, IT IS ORDERED that Defendants’ Motion to Bifurcate

and Stay Discovery of Plaintiff’s Monell Claims (d/e 29) is DENIED, with

leave to refile the motion to bifurcate the trial after disposition of summary

judgment motions.

ENTER: May 14, 2021

                                     s/ Tom Schanzle-Haskins
                                     TOM SCHANZLE-HASKINS
                                 UNITED STATES MAGISTRATE JUDGE




party cannot pursue claims under Monell after losing claims against the individual state actors if the result
would be inconsistent verdicts.).
                                              Page 9 of 9
